Dismiss and Opinion Filed September 27, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00737-CV

                           IN THE INTEREST OF O.D.F., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-23736

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis

       This is a restricted appeal from the trial court’s January 25, 2017 order in suit affecting the

parent-child relationship. The clerk’s record reflects appellant did not participate in person or

through counsel in the hearing that resulted in the challenged order and he did not timely file a

post-judgment motion or request for findings of fact and conclusions of law. See TEX. R. APP. P.

30. Accordingly, the notice of appeal was due no later than July 24, 2017 or, with an extension

motion, no later than August 8, 2017. See id. 26.1(c), 26.3. The notice of appeal, however, was

not filed until June 27, 2018, almost a year later.

       Because the timely filing of a notice of appeal is jurisdictional, we directed appellant to file

a letter brief addressing the Court’s concern. See Brashear v. Victoria Gardens of McKinney,

L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g). Appellant
complied, but his letter does not demonstrate we have jurisdiction over the appeal. Accordingly,

we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE

180737F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF O.D.F., A CHILD                On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00737-CV                                Trial Court Cause No. DF-15-23736.
                                                   Opinion delivered by Justice Francis,
                                                   Justices Bridges and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Arianne Nayeli Fernandez recover her costs, if any, of this appeal
from appellant Omar Dario Fernandez.


Judgment entered September 27, 2018.




                                             –3–